DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 17 and 18 are objected to because of the following informalities:
(claim 6, line 2) “condition” should be changed to “the condition”.
(claim 17, line 2) “condition” should be changed to “the condition”.
(claim 18, line 1) “The system of claim 12” should be changed to “The system of claim 17” to provide proper antecedent basis for the limitation “the risk value” in line 2.
(claim 18, line 1) “the surface unit” should be changed to “a surface unit”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Haugen et al. (2015/0177403).
As concerns claim 1, Haugen shows a method for drilling a wellbore (Fig. 1-4), comprising: generating a library of defined patterns (410, 416), each of the defined patterns corresponding to an operational behavior of drilling equipment (116) used to drill the wellbore; collecting, during operation of the drilling equipment, measurements from sensors (402) coupled to the drilling equipment; characterizing the measurements as correlating to one of the defined patterns; detecting the one of the defined patterns in the measurements; extracting a feature from the measurements; determining a condition of the drilling equipment by comparing a value of the feature to a threshold derived from the one of the defined patterns; and activating an actuator (receiver of step of initiating a response action) coupled to the drilling equipment to adjust operation of the drilling equipment based on the condition (paragraph 0041-0049).
As concerns claim 2, Haugen shows wherein the drilling equipment comprises a blow out preventer (116).
As concerns claim 3, Haugen shows wherein the one of the defined patterns comprises a sawtooth pattern representative of pressure fluctuations in an idle blow out preventer (paragraph 0041-0049).
As concerns claim 4, Haugen shows determining the condition of the drilling equipment to be abnormal based on a frequency of the sawtooth pattern in the measurements exceeding the threshold, wherein the threshold is based on a frequency of the sawtooth pattern in the one of the defined patterns (paragraph 0041-0049).
As concerns claim 5, Haugen shows wherein the feature is a frequency value or a peak amplitude value extracted from the measurements (paragraph 0041-0049).
As concerns claim 6, Haugen shows wherein classifying the feature comprises determining a risk value associated with the condition (paragraph 0041-0049).
As concerns claim 7, Haugen shows scheduling maintenance of the drilling equipment based on the risk value indicating that the risk of failure of the drilling equipment is high (paragraph 0041-0049).
As concerns claim 8, Haugen shows wherein generating the library comprises collecting measurements from different instances of the drilling equipment over time and deriving the defined patterns from the collected measurements (paragraph 0041-0049).
As concerns claim 9, Haugen shows wherein the sensors comprise a pressure transducer or flow meter disposed to detect changes in hydraulic parameters of the drilling equipment (paragraph 0034).
As concerns claim 10, Haugen shows confirming the condition by rule-based analysis of the measurements; and activating the actuator only if the rule-based analysis confirms the condition (paragraph 0041-0049).
As concerns claim 11, Haugen shows replacing a portion of the drilling equipment associated with the measurements based on the condition indicating potential failure of the drilling equipment (paragraph 0041-0049).
As concerns claim 12, Haugen shows a system for drilling a wellbore (Fig. 1-4), comprising: sensors (402) coupled to drilling equipment (116) and configured to provide measurements of drilling equipment operation used to drill the wellbore; an actuator (receiver of step of initiating a response action) to affect operation of the drilling 
As concerns claim 13, Haugen shows wherein the drilling equipment comprises a blow-out preventer (116).
As concerns claim 14, Haugen shows wherein the one of the defined patterns comprises a sawtooth pattern representative of pressure fluctuations in an idle blow out preventer (paragraph 0041-0049).
As concerns claim 15, Haugen shows wherein the pattern classification unit is configured to determine the condition of the drilling equipment to be abnormal based on a frequency of the sawtooth pattern in the measurements exceeding the threshold, wherein the threshold is based on a frequency of the sawtooth pattern in the one of the defined patterns (paragraph 0041-0049).
As concerns claim 16, Haugen shows wherein the feature is a frequency value or a peak amplitude value extracted from the measurements (paragraph 0041-0049).
As concerns claim 17, Haugen shows wherein the pattern classification unit is configured to determine a risk value associated with the condition (paragraph 0041-0049).
As concerns claim 18, Haugen shows wherein a surface unit is configured to schedule maintenance of the drilling equipment based on the risk value indicating that the risk of failure of the drilling equipment exceeds a threshold indicating that the risk is high (paragraph 0041-0049).
As concerns claim 19, Haugen shows wherein the pattern detection system is configured to: derive the defined patterns from measurements provided by different instances of the drilling equipment over time; and store the defined patterns in the database (paragraph 0041-0049).
As concerns claim 20, Haugen shows wherein the sensors comprise a pressure transducer or flow meter disposed to detect changes in hydraulic parameters of the drilling equipment (paragraph 0034).
As concerns claim 21, Haugen shows wherein the pattern detection system is configured to: confirm the condition by rule-based analysis of the measurements; and activate the actuator only if the rule-based analysis confirms the condition (paragraph 0041-0049).
As concerns claim 22, Haugen shows wherein the pattern detection system is configured to schedule replacement of a portion of the drilling equipment associated 
As concerns claim 23, Haugen shows a pattern detection system (401, 403) for monitoring operation of drilling equipment used to drill a wellbore (Fig. 1-4), the system comprising: a pattern generator (410, 416) configured to: combine measurements from a plurality of instances of the drilling equipment (116) acquired over time to produce a library of defined patterns, each of the defined patterns corresponding to an operational behavior the drilling equipment; and store the library of defined patterns in a database (paragraph 0041-0049); a pattern detector (404, 406, 408, 414, 418) coupled to the database, the pattern detector comprising: a pattern characterization unit configured to characterize measurements received from sensors (402) coupled to the drilling equipment as correlating to one of the defined patterns; a pattern detection unit configured to detect the one of the defined patterns in the measurements; and a pattern classification unit configured to: extract a feature from the measurements; and determine a condition of the drilling equipment by comparing the feature to a threshold derived from the one of the defined patterns (paragraph 0041-0049); and schedule replacement of a portion of the drilling equipment associated with the measurements received from the sensors based on the condition indicating potential failure of the drilling equipment (paragraph 0041-0049).

Claims 1, 5-12 and 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gillette (2013/0298642).
For explanation of rejection of claims 1, 5-12 and 16-23, see Written Opinion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gillette as applied to claims 1 and 12 above, and further in view of Reitsma et al. (2012/0241163).
For explanation of rejection of claims 2-4 and 13-15, see Written Opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Springett et al. (2014/0231075).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679